Appeal from that part of an order of the Additional Special Term of the Supreme Court, New York county, entered November 20, 1935, as resettled by an order entered December 2, 1935, which subordinates the interest of the New York Title and Mortgage Company in the collateral involved in a certificated mortgage issue to the interest of certificate holders therein. Order so far as appealed from unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Dore and Cohn, JJ. [155 Misc. 651; 157 id. 271.]